On Petition for Rehearing.
[120 Pac. 1135.]
Opinion by
Mr. Chief Justice Eakin.
In deciding this case we considered that if defendant’s position were sustained as to the special appearance,, yet as the record showed a complete service of the summons and therefore jurisdiction of the defendant the other question was immaterial.
By this motion defendant urges that, as the sufficiency of the service of summons was not passed upon by the lower court, he is entitled to have determined the question whether his appearance was general.
*1862. It is the settled rule in this' State that where the defendant appears and asks some relief which can only be granted on the hypothesis that the court has jurisdiction of the case and the person, it is a submission to its jurisdiction as complete as if he had1 been regularly served with process whether such an appearance is by its terms limited to a special one or not. This is well stated in Belknap v. Charlton, 25 Or. 41 (34 Pac. 758), and has been followed by the courts of this State since that decision was rendered. It is said in 2 Ency. Pl. & Pr. 625, as the result of the cases:
“That where the defendant appears and asks some relief which can only be granted on the hypothesis that the court has jurisdiction of the cause and the person, it is a submission to the jurisdiction of the court as completely as if he had been regularly served with process, whether such an appearance, by its terms, be limited to a special purpose or not.”-
This language, as well as the authorities cited under note 3, are taken literally from Belknap v. Charlton. In that note on page 625 it is said:
“The reason that under such circumstances a special appearance is converted into a general one is, that otherwise the defendant would be given this advantage; after objecting that he was not properly in court, he could go in, take his chance of a trial on the merits, and, if it resulted in his favor, insist upon the judgment as good for his benefit; but if it resulted against him he could set it all aside upon the ground that he had never been properly got into court at all. If a party wishes to insist upon the objection that he is not in court, he must keep out for all purposes except to make that objection,” citing Lowe v. Stringham, 14 Wis. 242.
3. So that the intention of the defendant or the limitation stated in his appearance is not controlling, but whether the appearance is other than to question the jurisdiction of the person is the controlling element.
In Multnomah Lumber Co. v. Weston Basket Co., 54 *187Or. 22 (99 Pac. 1046: 102 Pac. 1) there was a stipulation by counsel whereby defendant was allowed an extention of time in which to plead by answer. Thereafter he appeal'd specially and moved to set aside the service of summons. There was no order made in relation to the stipulation for time to answer, it being unnecessary, yet such stipulation was held to be a general appearance. The relief asked was such as presumes jurisdiction of the defendant, otherwise there was no need of the stipulation. This was also held in State ex rel v. Messmore, 14 Wis. 115, and in Peters v. St. Louis Ry. Co., 59 Mo. 406, and therefore the attempt to limit the appearance by so stating in the stipulation did not have the effect to do so. This is also stated in Belknap v. Charlton 25 Or. 41 (34 Pac. 758) and in Coad v. Coad, 41 Wis. 23. See also Blackburn v. Sweet, 38 Wis. 578; Malley v. Altman, 14 Wis. 24; Burdette v. Corgan, 26 Kan. 102.
The motion is denied and the judgment affirmed.
Affirmed: Rehearing Denied.